     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 1 of 14



                     United States District Court
                       District of Massachusetts


                                )
Allscripts Healthcare, LLC,     )
                                )
          Plaintiff,            )
                                )        Civil Action No.
          v.                    )        19-11038-NMG
                                )
DR/Decision Resources, LLC,     )
d/b/a Decision Resources Group, )
                                )
          Defendant.            )
                                )


                          MEMORANDUM & ORDER
GORTON, J.
     This suit arises out of a contractual dispute.        Plaintiff,

a healthcare company that collects sensitive, patient-level

data, licenses that data to the defendant, a healthcare

consulting company that compiles and/or repackages that data and

sells it to third parties.    In addition to claiming breach of

contract, plaintiff alleges trade secret misappropriation (under

federal and state law), unfair and deceptive practices under

Massachusetts law and fraud in the inducement.       Defendant has

filed a counterclaim for declaratory judgment, unfair

competition, misleading statements under the Lanham Act and

breach of contract.    The parties have filed cross motions for

injunctive relief.




                                 - 1 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 2 of 14



I.   Background

     A. Factual Background

     Allscripts Healthcare, LLC (“Allscripts” or “plaintiff”) is

a health information technology company that collects,

aggregates and de-identifies sensitive, patient-level data from

a network of medical practices.     It collects such data in

compliance with applicable privacy and security laws and

regulations, including the Health Information Portability and

Privacy Act Privacy Rule (“HIPAA Privacy Rule” or the “Privacy

Rule”).

     As part of its business model, Allscripts licenses its data

to third party recipients, provided that they can assure

Allscripts of their ability to protect the data and an

independent statistician certifies that the data has been de-

identified in compliance with HIPAA.

     In June, 2014, Allscripts entered into a Master Data

License Services Agreement (“the Agreement”) with DR/Decision

Resources, LLC d/b/a Decision Resources Group (“DRG” or

“defendant”), a healthcare data and consulting company that

creates and sells reports containing healthcare data.

     1. Terms of the Agreement

     Pursuant to the terms of the Agreement, which is governed

by Delaware law (§ 9.2), either party can terminate the contract



                                 - 2 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 3 of 14



if the other party commits a material breach and fails to cure

within 30 days of receiving written notice (§ 8.2).

     The relevant provisions in the Agreement that delineate use

and disclosure of Allscripts’ data are excerpted as follows:

     Section 3.1 defines “data” as the

     aggregated, de-identified patient data set derived from
     Allscripts’ network of participating medical practices
     which use Allscripts electronic health records software

     . . . If Data is de-identified in accordance with a
     statistician certificate, both parties shall comply with
     the terms of such statistician certificate.

     Section 3.2 further states the terms of the license

agreement, in relevant part:

     Subject to Client’s compliance with the terms of this
     Agreement, Allscripts hereby grants to Client a limited,
     revocable non-exclusive license to use the Data to create
     analyses, reports and products (“Client Products”) using
     the Data and to commercially distribute such Client
     Products to its customers. If the Data is de-identified
     using a statistician certification, such license is subject
     to the terms and restrictions set forth in the statistician
     certificate.

     Section 3.3 provides that the client shall have no right to

     sell, license, transfer or distribute the Data to any third
     party other than as permitted under this Agreement.

     Finally, Section 5.2 states that DRG has a duty of

confidentiality that extends for five years after either

expiration or termination of the contract but that Allscripts

data, trade secrets and software systems and related information

must be kept confidential in perpetuity.



                                 - 3 -
       Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 4 of 14



       2. Terms of the Certification

       In 2014, Allscripts commissioned Dr. Patrick Baier (“Dr.

Baier”) to issue a statistician certification with respect to

the data DRG receives from Allscripts, entitled HIPAA

Certification for Allscripts Descriptions Resources Group Site

Certification (“the Certification”).        Dr. Baier issued another

certification in 2018, which contains the same language with

respect to the disputed provisions.        For ease of reference, the

Court will use the paragraph citations from the 2018

Certification.    The Certification provides, in relevant part,

that

       Decision Resources Group will either keep the Allscripts
       data internally for its own use, or may create analyses,
       reports and products using data and other data and
       distribute such products to its customers under the
       condition that Decision Resources Group will not disclose
       the Allscripts data to any further parties.
       Decision Resources Group and any third party clients of
       Decision Resources Group receiving Allscripts data as above
       may however as part of their business activities produce
       summary works and aggregated derivative works as part of
       its product offerings. Such works must be sufficiently
       aggregated so as to prevent any conclusions about
       individual patients.
§§ 9 and 10.

       Furthermore, § 28 provides that

       Decision Resources Group will not provide patient level
       Allscripts data to a client, either alone or in combination
       with other data sources. Decision Resources Group may




                                   - 4 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 5 of 14



     disclose derivative works such as summaries and analytical
     results as long as they are not linked to any individuals. 1

     In 2014, DRG’s Executive Vice President for Solutions

informed Allscripts by email that it

     agreed[d] to comply with the terms of the certificate,
     certifying that the data delivered to DRG is de-identified
     in compliance with HIPAA.

     3. Allegations and Procedural Background

     In 2017, DRG considered purchasing a data provider called

Practice Fusion.   As part of its due diligence, DRG provided

Practice Fusion’s CEO, Tom Langan (“Langan”), with access to

DRG’s business model, including confidential and proprietary

information about DRG’s data sales division.       During that

process, Langan interviewed for a position as DRG’s Chief

Commercial Officer (“CCO”).    Langan verbally accepted DRG’s

offer but eventually reneged.     In February, 2018, Allscripts

acquired Practice Fusion and Langan stayed on as Practice

Fusion’s CEO.   Thereafter, Allscripts formed a new business

unit, Veradigm, with Lanagan as its CEO, that competes directly

with DRG.   Defendant alleges that Langan is using confidential

information from DRG to compete unfairly against DRG.




1 This paragraph is found in § 22 of the Certification issued in
2014.
                                 - 5 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 6 of 14



     In October, 2018, Stephanie Reisinger (“Reisinger”), who is

a senior executive at Veradigm and who was previously the

president of another company that DRG negotiated to acquire,

conducted Allscripts’ audit of DRG.      Allscripts contends that it

exercised its audit rights under the Agreement because it heard

rumors that DRG was licensing patient-level data to third

parties in violation of the Agreement.

     On February 15, 2019, Allscripts sent a letter to DRG

asserting that DRG was in material breach of the Agreement

because neither the Agreement nor the Certification grant DRG

the right to provide Allscripts’ patient-level data to any DRG

client.   On February 22, DRG asked if Allscripts believes that

DRG was violating HIPAA.    On February 28, 2019, in response to

DRG’s disavowal of the accused conduct, Allscripts stated that

the initial letter was in reference to a breach of contract, not

HIPAA compliance.

     In May, 2019, while the parties were mediating the dispute,

Allscripts filed this action alleging 1) violation of the Defend

Trade Secrets Act (“DTSA”), 2) trade secret misappropriation

under Massachusetts law, 3) breach of contract, 4) unfair and

deceptive practices under M.G.L. c. 93A and 5) fraud in the

inducement.   In response, defendant filed an answer and

counterclaim (Docket No. 11) and a motion for temporary



                                 - 6 -
      Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 7 of 14



restraining order (“TRO”) and/or a preliminary injunction

(Docket No. 12). 2

      DRG agreed to withdraw its motion for a TRO because

Allscripts extended the cure period but exhorts its motion for a

preliminary injunction.     Allscripts has filed interim and final

oppositions (Docket Nos. 14 and 28) to defendant’s motion and,

subsequently, its own motion for preliminary injunction (Docket

No. 25) and a motion to dismiss (Docket No. 34).

      On June 27, 2019, the Court heard oral argument on the

cross motions for preliminary injunction, after which it took

the matter under advisement.

II.   Legal Analysis

        A. Legal Standard

      In order to obtain a preliminary injunction, the moving

party must establish 1) a reasonable likelihood of success on

the merits, 2) the potential for irreparable harm if the

injunction is withheld, 3) a favorable balance of hardships and

4) the effect on the public interest. Jean v. Mass. State

Police, 492 F.3d 24, 26-27 (1st Cir. 2007).        Out of these

factors, the likelihood of success on the merits “normally




2 In its counterclaim, defendant seeks declaratory judgment that
it did not breach the Agreement and claims unfair competition
under Chapter 93A, misleading statements under the Lanham Act
and breach of contract.
                                  - 7 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 8 of 14



weighs heaviest in the decisional scales.” Coquico, Inc. v.

Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).

     The Court may accept as true “well-pleaded allegations [in

the complaint] and uncontroverted affidavits.” Rohm & Haas Elec.

Materials, LLC v. Elec. Circuits, 759 F. Supp. 2d 110, 114, n.2

(D. Mass. 2010) (quoting Elrod v. Burns, 427 U.S. 347, 350, n.1

(1976)).   The Court may also rely on otherwise inadmissible

evidence, including hearsay, in deciding a motion for

preliminary injunction. See Asseo v. Pan Am. Grain Co., Inc.,

805 F.2d 23, 26 (1st Cir. 1986).     Ultimately, the issuance of

preliminary injunctive relief is “an extraordinary and drastic

remedy that is never awarded as of right.” Peoples Fed. Sav.

Bank v. People’s United Bank, 672 F.3d 1, 8-9 (1st Cir. 2012)

(quoting Voice of the Arab World, Inc. v. MDTV Med. News Now,

Inc., 645 F.3d 26, 32 (1st Cir. 2011)).

       B. DRG’s Motion for Preliminary Injunction

     Defendant moves for declaratory judgment on the grounds

that 1) it has not breached the Agreement, 2) Allscripts is not

entitled to terminate the Agreement and 3) Allscripts is

contractually bound to provide data pursuant to the Agreement.

     At the motion hearing, the parties agreed on the record

that Allscripts will not terminate the Agreement during the

pendency of this litigation.     As such, defendant faces no



                                 - 8 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 9 of 14



irreparable harm and this Court will therefore deny its motion

for preliminary injunction as moot.

          C. Allscripts’ Motion for Preliminary Injunction

     Allscripts, in turn, moves for a preliminary injunction 1)

to enjoin DRG from providing patient-level data to DRG’s

clients, whether by itself or in combination with other data

sources, including the transformed patient-level data and 2) to

require DRG to recover all patient-level data that DRG wrongly

sold or sublicensed, pursuant to the Defend Trade Secrets Act

(“DTSA”).

            1. Likelihood of Success on the Merits

     Plaintiff avers that it will likely succeed on the merits

with respect to both its breach of contract and trade secret

claims.    This Court is more skeptical.

                 a. Breach of Contract

     To succeed on the breach of contract claim under Delaware

law, plaintiff must show: 1) a contractual obligation, 2) breach

of that obligation by defendant and 3) resulting damage. Terumo

Americas Holding, Inc. v. Tureski, 251 F. Supp. 3d 317, 323 (D.

Mass. 2017) (citing RoadSafe Traffic Sys., Inc. v. Ameriseal Ne.

Florida, Inc., No. 09-cv-148-SLR, 2011 WL 4543214, at *13 (D.

Del. Sept. 29, 2011)).

     Here, the contractual dispute turns on whether 1) the

Agreement incorporates the terms of the Certification and 2)

                                 - 9 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 10 of 14



defendant adequately transforms the patient-level data such that

it is in compliance with the Agreement.

     When an executed contract refers to another instrument and

incorporates its conditions, the two will be interpreted

together. Town of Cheswold v. Cent. Delaware Bus. Park, 188 A.3d

810, 818–19 (Del. 2018).    Incorporation requires, however, an

“explicit manifestation of intent” and is then subsumed for a

specific purpose only. Id.

     Although §§ 3.1 and 3.2 of the Agreement refer to the

Certification (another instrument) and adopts its terms,

defendant has made a credible argument that 1) the parties did

not negotiate the terms of the Certification and 2) the alleged

acceptance of the Certification via email was limited for the

specific purpose of HIPAA compliance and was not intended to

alter the restrictions of data disclosure under the Agreement.

See id.

     Accordingly, plaintiff has not met its burden of

demonstrating likelihood of success on its breach of contract

claim for the purpose of a preliminary injunction.

                b. Trade Secret

     The DTSA confers a federal cause of action on an owner of a

trade secret that has been misappropriated, so long as the trade

secret owner has 1) taken reasonable measures to keep such

information secret and 2) the information derives independent

                                  - 10 -
       Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 11 of 14



economic value. See 18 U.S.C. §§ 1836(b)(1) and 1839(3).            The

DTSA then defines “misappropriation” as the

       disclosure or use of a trade secret of another without
       express or implied consent by a person who . . . at the
       time of disclosure or use, knew or had reason to know that
       the knowledge of the trade secret was . . . acquired under
       circumstances giving rise to a duty to maintain the secrecy
       of the trade secret or limit the use of the trade secret.

Id. at § 1839(5)(B).

       Massachusetts trade secret law is nearly equivalent to the

DTSA in that it requires plaintiff to show that: 1) the

information at issue constitutes a trade secret, 2) the

plaintiff has taken reasonable steps to secure the

confidentiality of the trade secret and 3) the defendant used

improper means to obtain the trade secret. 3 Optos, Inc. v. Topcon

Medical Sys., Inc., 777 F. Supp. 2d 217, 238 (D. Mass. 2011).

       Even if plaintiff has shown that its data constitutes a

trade secret, it has not demonstrated a likelihood of success

with respect to misappropriation under either federal or state

law.    Here, proof of misappropriation depends upon whether

defendant used and/or disclosed the data without the permission

of plaintiff, i.e., that it used and/or disclosed the Allscript




3 In 2018, Massachusetts passed the Uniform Trade Secrets Act,
which does not apply if the subject violations occurred (or
began) before October 1, 2018. Because the allegations of
misappropriation here may have occurred before 2018, the Court
relies on the predecessor law, M.G.L. c. 93, § 42 (2017).
                                   - 11 -
      Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 12 of 14



data outside the terms of the Agreement. See 18 § 1839(5)(B);

Optos, Inc., 777 F. Supp. 2d at 238.

       Because there is a reasonable dispute as to whether the

terms of the Certification are incorporated into the Agreement,

plaintiff cannot show, at this stage of the litigation, that it

will succeed on the merits with respect to its trade secret

claim under either federal or state law.

      Accordingly, plaintiff has not met its burden of proving a

likelihood of success on the merits for any of its claims.

           2. Irreparable Harm

      The second factor to evaluate in considering a motion for a

preliminary injunction is whether the moving party will “suffer

irreparable harm in the absence of preliminary relief.” Allstate

Ins. Co. v. OneBeacon Am. Ins. Co., 989 F. Supp. 2d 143, 149 (D.

Mass. 2013).    While no “mechanical test” exists to calculate

such harm, injunctive relief may be warranted if legal remedies

are inadequate and plaintiff faces

      a substantial injury that is not accurately measurable or
      adequately compensable by money damages.

Id.

      Even if Allscripts had demonstrated a likelihood of success

on the merits, it has not established that it will be

irreparably harmed in the absence of injunctive relief. See

Peoples Fed. Sav. Bank, 672 F.3d at 8-9 (1st Cir. 2012).           Here,


                                  - 12 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 13 of 14



Allscripts concedes that it licenses its data to other customers

who are then permitted to sublicense the data, subject to strict

controls and a revenue-sharing model.       Thus, unlike the breach

of confidentiality concerns which motivated the cited Covidien

decision, Allscripts’ claim that its data is truly confidential

is tenuous. Cf. Covidien LP v. Esch, 229 F. Supp. 3d 94, 99 (D.

Mass. 2017).

     Although reputational harm can constitute irreparable

injuries (see Allstate Ins. Co. 989 F. Supp. 2d at 149), the

fact that Allscripts licenses to other third parties the same

data that is at issue here, leads this Court to conclude that

Allstate’s harm is both monetary and calculable. See TouchPoint

Sols., Inc. v. Eastman Kodak Co., 345 F. Supp. 2d 23, 32 (D.

Mass. 2004) (“TouchPoint was prepared to divulge its trade

secrets to Kodak in exchange for license fees or a lump sum and

therefore, cannot claim irreparable harm if precisely that

arrangement prevails after trial.”).

     Thus, because plaintiff has not demonstrated harm that any

prospective harm to it is not accurately measurable or

adequately compensable, this Court finds that plaintiff has

failed to satisfy the second prerequisite for injunctive relief.




                                 - 13 -
     Case 1:19-cv-11038-NMG Document 41 Filed 07/03/19 Page 14 of 14



                                 ORDER

     For the foregoing reasons, the cross motions for

preliminary injunction (Docket Nos. 12 and 25) are DENIED.



So ordered.


                                         _/s/ Nathaniel M. Gorton____
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated July 3, 2019




                                 - 14 -
